Case 1:19-cv-01920-RBJ Document 3-29 Filed 07/02/19 USDC Colorado Page 1 of 4




                      EXHIBIT 28
                  Declaration of Brett Henderson (July 2019)
Case 1:19-cv-01920-RBJ Document 3-29 Filed 07/02/19 USDC Colorado Page 2 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


HIGH COUNTRY CONSERVATION ADVOCATES, et al.,

       Plaintiffs,

v.

UNITED STATES OFFICE OF SURFACE MINING, CONTROL,
RECLAMATION, FOREST SERVICE, et al.

       Defendants.


                         DECLARATION OF BRETT HENDERSON



I, Brett Henderson, declare as follows:

       1.      The facts set forth in this declaration are based on my personal knowledge and if

called as a witness, I could and would competently testify thereto under oath. As to those matters

that reflect a matter of opinion, they reflect my personal opinion and judgment upon the matter.

       2.      I currently live in Gunnison County, just outside the municipal boundaries of

Crested Butte, CO. I am the Executive Director of the High Country Conservation Advocates

(HCCA) and have held various management positions within the organization since 2010. As

Executive Director, I am aware of the financial status of the organization.

       3.      HCCA is a small non-profit organization with a staff of four people.

       4.      HCCA frequently collaborates with local stakeholders and policymakers, applies

sound science, educates the public, and upholds the environmental integrity of our

community. We recognize that environmental sustainability is the key to a healthy economy.



                                                 1
Case 1:19-cv-01920-RBJ Document 3-29 Filed 07/02/19 USDC Colorado Page 3 of 4




       5.      HCCA advocates for protection along the high alpine tundra of the Raggeds

Wilderness and Collegiates, past the steep cliffs of the Black Canyon, from the North Fork of the

Gunnison River’s rolling scrub oak hills and aspen groves, to the rushing waters of the Lake

Fork. Our work helps to ensure these iconic public lands and waters will be healthy for

generations to come.

       6.      HCCA receives approximately ¾ of annual revenue in the 4th Quarter and enters

the New Year with our accounts flush. Though our goal is to even out revenue throughout the

year, the reality is most charitable giving occurs at the end of the year. Thus we watch our bank

account steadily diminish through the first 3 quarters, hoping 4th Quarter revenues are sufficient

to meet expenses.

       7.      Payroll expenses consume approximately 70% of our annual budget. If we did not

have the funds to make payroll, the lives of our staff and their families would be significantly

adversely impacted, likely resulting in the loss of long term staff and equivalent loss of

institutional capacity and intellectual resources. This in turn would significantly impact our

institutional capacity to fulfill our Mission and provide the services our community expects.

       8.      HCCA runs on a thin margin and simply doesn’t have the ability to post more

than a nominal bond without doing serious and perhaps irreparable harm to the organization’s

ability to meet its financial obligations to its employees and fulfill its Mission.

       9.      The imposition of more than a nominal bond in even one of our cases would have

a significant chilling effect on HCCA’s ability to advocates in the courts for the public interest.


I DECLARE, under penalty of perjury, that the foregoing is true and correct.




                                                   2
Case 1:19-cv-01920-RBJ Document 3-29 Filed 07/02/19 USDC Colorado Page 4 of 4




Dated: July 2, 2019




Brett Henderson




                                      3
